Motion for reargument denied. Retroactive application is not to be accorded this court’s holding in People v. Donovan (13 N Y 2d 148) (see, also, People v. Failla, 14 N Y 2d 178; People v. Gunner, 15 N Y 2d 226; People v. Sanchez, 15 N Y 2d 387) that a defendant’s inculpatory statement is inadmissible when made to the police or other law enforcement officers during a period of detention after his attorney had requested and been denied access to him. (See, e.g., People v. Howard, 12 N Y 2d 65; see, also, People v. Muller, 11 N Y 2d 154; Linkletter v. Walker, 381 U. S. 618.) [See 300 N. Y. 594.]